DETAILED ACTION
The applicant’s Request for Continued Examination filed on January 27, 2021 has been acknowledged. Claims 4, 6, 8, 10 and 11 have been canceled. Claims 20 and 21 have been added. Claims 1-3, 5, 7, 9 and 12-21, as amended, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 14, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 depends from claim 4 which is now canceled. As such it is unclear what claim 14 is now intended to depend from. Claim 4 previously depended from claim 1 and for the purposes of expedited prosecution the Examiner has interpreted the claim to depend from claim 1.
Claim 15 depends from claim 10 which is now canceled. As such it is unclear what claim 15 is now intended to depend from. Claim 10 previously depended from claim 2 and for the purposes of expedited prosecution the Examiner has interpreted the claim to depend from claim 2.
Claim 16 depends from claim 11 which is now canceled. As such it is unclear what claim 16 is now intended to depend from. Claim 11 previously depended from claim 3 and for the purposes of expedited prosecution the Examiner has interpreted the claim to depend from claim 3.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7, 9 and 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Specifically the abstract idea is a method/system of organizing human activity and a mental process. The claims recite acquiring position information, specifying a notification area, determining whether a transport vehicle is located in the area, notifying a terminal based on the determination. The limitation of acquiring position information and notifying the terminal are merely data gathering which as shown in MPEP 2106.05(g). The specifying an area and determining if a vehicle is in the area are generic in nature, rather than a specific manner of specifying or determining. The dependent claims establish that the areas are for loading and unloading but does not state or show how they are specified. The claims as a whole are directed toward the concept of managing or monitoring construction equipment, which is merely monitoring where they are located and when. As such this is a method of organizing human activity such as planning the paths of the vehicles. There is no actual loading or unloading or even generation of a path. Given the generic nature of the limitations this is considered to be an idea of itself as there are no limitations reciting a specific manner of performing these limitations.
The devices are recited in a general or generic nature. Specifically while the claims recite units which are configured for performing a function, upon review of the specification, applicant’s originally filed specification paragraph [0030], these are nothing more than software elements. As such this is not directed toward an improved function or improve structure of the computer. As shown in MPEP 2106.05 (f) which outlines that the instructions are merely being applied by a processor.

Other than reciting “work machine”, “terminal”, “vehicle” and “storage” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “communication terminals” and “storage devices” in the context of this claim encompasses the user manually/mentally making these comparisons and determining if a tracked object is in a specific location. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
i.e., as a generic structure performing a generic computer function of receiving and sending information) such that it amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the data collection and transmission amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
As stated above the claims including the dependent claims when considered individually or in a combination do not constitute a practical application. As such the recited claim limitations fail to make the claims patent eligible.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7, 9, 14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al. (US 6,044,312 A) hereafter Sudo, in view of Herman et al. (US 2013/0332008 A1) hereafter Herman.
As per claim 1, Sudo discloses a construction management device (Abstract), comprising:
	a communication unit configured to conduct communication with one or more communication terminals; and one or more processors (Col. 7, lines 65 through Col. 8, line 17) configured to:
		acquire, via the communication unit, position information of a transport vehicle from a communication terminal included in the transport vehicle (Col. 7, line 15 through Col. 8, line 17; discloses that position information can be acquired from the 
		specify a notification area at a construction site for identifying when a transport vehicle is at a loading place at which work of loading onto the transport vehicle is performed or an unloading place at which work of unloading from the transport vehicle is performed (Col. 7, line 15 through Col. 8, line 17; discloses that there is a loading position which is monitored to determine when the loader and the dump truck are in that position. Col. 4, lines 18-50 and Col. 20, line 56-60; discloses that it also considers and tracks unloading locations. Col. 9, lines 49-63; discloses that the dump truck has as set point to discharge or unload the loaded material);
		determine whether or not the acquired information of the transport vehicle is located within the notification area (Col. 7, line 15 through Col. 8, line 17; discloses that the system determines when the dump truck and the loader are in the loading position, this is done so that the next loading position can be determined. Col. 8, line 37-52, Col. 9, lines 11-35 and Col. 10, lines 13-24; discloses that the travel course is updated when the dump truck reaches a loading position. As such the notification area is a loading place); and
		output, via the communication unit, an approach notification of the transport vehicle indicating that the transport vehicle is at the loading place or unloading place to a communication terminal included in a work machine working in cooperation with the transport vehicle or a communication terminal used by a manager associated with the construction site when the transport vehicle is determined to be located within the notification area (Col. 7, line 15 through Col. 8, line 17; discloses that the system 
	While Sudo does disclose vehicle position and notification it is not explicit that this position is about a vehicle approaching the loading or unloading position.
	Herman, which like Sudo talks about tracking the loading and unloading of vehicles, teaches it is known to have set areas which track that a vehicle is approaching and notifies the communication terminal that the vehicle is approaching (Figure 2, Page 2, paragraph [0018], Page 3, paragraphs [0031]-[0033], Page 4, paragraph [0035] and Page 6, paragraph [0065]; teaches that like Sudo it is known to track the position of the vehicle which is to be loaded or unloaded. Herman establishes that one way of doing this is determining wirelessly from fixed positions if the vehicle is approaching and what direction it is approaching from. When it is determined that the vehicle is approaching notifications be sent out, this can be used to inform the vehicle of the load which is to be loaded or to request permission to approach. Herman establishes that this type of vehicle tracking was known and allows the system to control the operations of vehicles and the access they have. Since Sudo already tracks the vehicles it would have been obvious to determine when they are approaching so that send notifications and update the control of the vehicles).
	Sudo discloses a construction vehicle management system, which tracks the location of the transport vehicle or dump truck as well as the location of the loader 
	Herman teaches a similar vehicle monitoring system establishes that it is known to not only track the vehicle at the loading and unloading zone but to also establish when the vehicle is approaching the loading or unloading zones and to send notification about establishing that the vehicle is approaching.
It would have been obvious to one of ordinary skill in the art to include in the construction vehicle monitoring system of Sudo the ability track the vehicle to determine it is approaching the loading and unloading zone as taught by Herman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Herman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction vehicles provided by Sudo, with the ability track the vehicle to determine it is approaching the loading and unloading zone as taught by Herman, for the purposes monitoring and controlling the vehicles. Herman establishes that this type of vehicle tracking was known and allows the system to control the operations of vehicles and the access they have. Since Sudo already 
As per claim 5, the combination of Sudo and Herman teaches the above-enclosed invention; Sudo further discloses a site information storage unit that is configured to store a work place at a construction site; wherein the one or more processors are further configured to receive an input of a change in the work place at the construction site; and to output, via the communication unit, the change in the work place to a communication terminal included in the transport vehicle upon receiving the input of the change in the work place (Col. 8, lines 37-52; discloses that the storage system stores and rewrites course information. Col. 7, line 15 through Col. 8, line 17; discloses that the system includes a site information storage unit or unit that stores information about the site as well as the path the dump truck and loaders are to travel upon. This is shown in Col. 8, lines 18-36; which describes receiving the position data and using it to determine the travel path, this includes changing the loading position and updating the course based on this information. Col. 12, lines 22-67; discloses that the course information is stored in the system so a path including loading and unloading can be determined and issued to the vehicles).
As per claim 7, Sudo discloses a construction management system (Abstract), comprising:
	a work machine including a first communication terminal (Col. 7, line 15 through Col. 8, line 17; discloses that the system has a loader which is a work machine);
	a transport vehicle working in cooperation with the work machine and including a second communication terminal (Col. 7, line 15 through Col. 8, line 17; discloses that 
	a server device including: a communication unit, and one or more processors (Col. 7, lines 65 through Col. 8, line 17) configured to:
		acquire position information of the second communication terminal via the communication unit (Col. 7, line 15 through Col. 8, line 17; discloses that both the loader and the dump truck each contain a position information acquisition unit for acquiring position information);
		specify a notification area at a construction site for identifying when a transport vehicle is at a loading place at which work of loading onto the transport vehicle is performed or an unloading place at which work of unloading from the transport vehicle is performed (Col. 7, line 15 through Col. 8, line 17; discloses that there is a loading position which is monitored to determine when the loader and the dump truck are in that position. Col. 4, lines 18-50 and Col. 20, line 56-60; discloses that it also considers and tracks unloading locations. Col. 9, lines 49-63; discloses that the dump truck has as set point to discharge or unload the loaded material);
		determine whether or not the acquired position information of the transport vehicle is located within the notification area (Col. 7, line 15 through Col. 8, line 17; discloses that the system determines when the dump truck and the loader are in the loading position, this is done so that the next loading position can be determined. Col. 8, line 37-52, Col. 9, lines 11-35 and Col. 10, lines 13-24; discloses that the travel course 
	output, via the communication unit, an approach notification of the transport vehicle indicating that the transport vehicle is at the loading place or unloading place to the first communication terminal when the transport vehicle is determined to be located within the notification area (Col. 7, line 15 through Col. 8, line 17; discloses that the system outputs the determination that the loader and the dump truck are in the loading position and this is used to determine future routes and loading positions. Col. 4, lines 18-50 and Col. 20, line 56-60; discloses that it also considers and tracks unloading locations. Col. 9, lines 49-63; discloses that the dump truck has as set point to discharge or unload the loaded material).
While Sudo does disclose vehicle position and notification it is not explicit that this position is about a vehicle approaching the loading or unloading position.
	Herman, which like Sudo talks about tracking the loading and unloading of vehicles, teaches it is known to have set areas which track that a vehicle is approaching and notifies the communication terminal that the vehicle is approaching (Figure 2, Page 2, paragraph [0018], Page 3, paragraphs [0031]-[0033], Page 4, paragraph [0035] and Page 6, paragraph [0065]; teaches that like Sudo it is known to track the position of the vehicle which is to be loaded or unloaded. Herman establishes that one way of doing this is determining wirelessly from fixed positions if the vehicle is approaching and what direction it is approaching from. When it is determined that the vehicle is approaching notifications be sent out, this can be used to inform the vehicle of the load which is to be loaded or to request permission to approach. Herman establishes that this type of 
	Sudo discloses a construction vehicle management system, which tracks the location of the transport vehicle or dump truck as well as the location of the loader vehicles. The system determines when the dump truck is in a loading location and when the vehicle is in an unloading location and uses this information to establish and make corrections to traveling path of the vehicles being monitored. However, Sudo fails to explicitly state that it tracks the vehicle as it approaches the loading or unloading zones.
	Herman teaches a similar vehicle monitoring system establishes that it is known to not only track the vehicle at the loading and unloading zone but to also establish when the vehicle is approaching the loading or unloading zones and to send notification about establishing that the vehicle is approaching.
It would have been obvious to one of ordinary skill in the art to include in the construction vehicle monitoring system of Sudo the ability track the vehicle to determine it is approaching the loading and unloading zone as taught by Herman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Herman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
As per claim 9, Sudo discloses a construction management method (Abstract), comprising the steps of:
	acquiring position information of the transport vehicle from a communication terminal included in a transport vehicle (Col. 7, line 15 through Col. 8, line 17; discloses that position information can be acquired from the dump truck and the loader. A device is located on the dump truck and the loader to report this position);
	specifying a notification area at a construction site for identifying when a transport vehicle is at a loading place at which work of loading onto the transport vehicle is performed or an unloading place at which work of unloading from the transport vehicle is performed (Col. 7, line 15 through Col. 8, line 17; discloses that there is a loading position which is monitored to determine when the loader and the dump truck are in that position. Col. 4, lines 18-50 and Col. 20, line 56-60; discloses that it also considers and tracks unloading locations. Col. 9, lines 49-63; discloses that the dump truck has as set point to discharge or unload the loaded material);
	determining whether or not the acquired position information of the transport vehicle is located within the notification area (Col. 7, line 15 through Col. 8, line 17; 
notifying a communication terminal included in a work machine working in cooperation with the transport vehicle or a communication terminal used by a manager associated with the construction site of an approach notification of the transport vehicle indicating that the transport vehicle is at the loading place or unloading place when a result in which the transport vehicle is located within the notification area is indicated in the step of determining (Col. 7, line 15 through Col. 8, line 17; discloses that the system outputs the determination that the loader and the dump truck are in the loading position and this is used to determine future routes and loading positions. Col. 4, lines 18-50 and Col. 20, line 56-60; discloses that it also considers and tracks unloading locations. Col. 9, lines 49-63; discloses that the dump truck has as set point to discharge or unload the loaded material).
While Sudo does disclose vehicle position and notification it is not explicit that this position is about a vehicle approaching the loading or unloading position.
	Herman, which like Sudo talks about tracking the loading and unloading of vehicles, teaches it is known to have set areas which track that a vehicle is approaching and notifies the communication terminal that the vehicle is approaching (Figure 2, Page 2, paragraph [0018], Page 3, paragraphs [0031]-[0033], Page 4, paragraph [0035] and Page 6, paragraph [0065]; teaches that like Sudo it is known to track the position of the vehicle which is to be loaded or unloaded. Herman establishes that one way of doing this is determining wirelessly from fixed positions if the vehicle is approaching and what direction it is approaching from. When it is determined that the vehicle is approaching 
	Sudo discloses a construction vehicle management system, which tracks the location of the transport vehicle or dump truck as well as the location of the loader vehicles. The system determines when the dump truck is in a loading location and when the vehicle is in an unloading location and uses this information to establish and make corrections to traveling path of the vehicles being monitored. However, Sudo fails to explicitly state that it tracks the vehicle as it approaches the loading or unloading zones.
	Herman teaches a similar vehicle monitoring system establishes that it is known to not only track the vehicle at the loading and unloading zone but to also establish when the vehicle is approaching the loading or unloading zones and to send notification about establishing that the vehicle is approaching.
It would have been obvious to one of ordinary skill in the art to include in the construction vehicle monitoring system of Sudo the ability track the vehicle to determine it is approaching the loading and unloading zone as taught by Herman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 14, the combination of Sudo and Herman teaches the above-enclosed invention; Sudo further discloses a site information storage unit that is configured to store a work place at a construction site (Col. 8, lines 18-36; which describes receiving the position data and using it to determine the travel path. Col. 12, lines 22-67; discloses that the course information is stored in the system so a path including loading and unloading can be determined and issued to the vehicles. Col. 8, lines 37-52; discloses that the storage system stores and rewrites course information);
	wherein the one or more processors are further configured to receive an input of a change in the work place at the construction site (Col. 8, lines 18-36; which describes receiving the position data and using it to determine the travel path, this includes changing the loading position and updating the course based on this information); and
to output, via the communication unit, the change in the work place to a communication terminal included in the transport vehicle upon receiving the input of the change in the work place (Col. 8, lines 18-36; which describes receiving the position 
As per claim 18, the combination of Sudo and Herman teaches the above-enclosed invention; Sudo further discloses wherein the transport vehicle comprises a dump truck, the work machine comprises a loader, hydraulic excavator or a bulldozer (Col. 7, line 15 through Col. 8, line 17; discloses that the system has a loader which is a work machine. Col. 7, line 15 through Col. 8, line 17; discloses that the system includes a dump truck which is a transport vehicle. Col. 8, line 37-52, Col. 9, lines 11-35 and Col. 10, lines 13-24; discloses that the travel course is updated when the dump truck reaches a loading position. As such the notification area is a loading place).
As per claim 20, the combination of Sudo and Herman teaches the above-enclosed invention; Herman further teaches wherein the notification area comprises an area within a predetermined notification distance from the loading place or the unloading place (Figure 2, Page 2, paragraph [0018], Page 3, paragraphs [0031]-[0033], Page 4, paragraph [0035] and Page 6, paragraph [0065]; teaches that the beacons are set up at fixed location and can wirelessly detect and determine when a vehicle location. Since these beacons are set up at fixed locations and don’t move they are predetermined notification distances from the loading or unloading place).
 
Claim(s) 2, 3, 12, 13, 15, 16 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al. (US 6,044,312 A) hereafter Sudo, in view of Herman et al. (US 2013/0332008 A1) hereafter Herman, further in view of Kageyama et al. (US 6,246,932 B1) hereafter Kageyama.
As per claim 2, the combination of Sudo and Herman teaches the above-enclosed invention; however Sudo does not explicitly disclose wherein the one or more processors are further configured to issue a ticket (examples of a ticket provided by the applicant on Page 10, line 23 through Page 11, line 2) associated with the construction site, wherein the one or more processors issue, via the communication unit, a ticket for a transport vehicle which is a ticket acquired by a communication terminal included in the transport vehicle, and the one or more processors determine whether or not the communication terminal that has acquired a ticket for the transport vehicle is located within the notification area.
Kageyama, which like Sudo talks about managing construction vehicles, teaches it is known to contain one or more processors are further configured to issue a ticket (examples of a ticket provided by the applicant on Page 10, line 23 through Page 11, line 2) associated with the construction site, wherein the one or more processors issue, via the communication unit, a ticket for a transport vehicle which is a ticket acquired by a communication terminal included in the transport vehicle, and the one or more processors determine whether or not the communication terminal that has acquired a ticket for the transport vehicle is located within the notification area (Col. 10, lines 42-49; teaches that like Sudo it is known to track the vehicle location using GPS. Col. 23, lines 14-30 and Col. 24, lines 3-65; teach the process where ticket issuance unit or permissions unit provides permissions to each vehicle as it travels along a path. These permissions are for a specific sector in the path to ensure that the vehicle has 
Sudo discloses a construction vehicle management system, which tracks the location of the transport vehicle or dump truck as well as the location of the loader vehicles. The system determines when the dump truck is in a loading location and when the vehicle is in an unloading location and uses this information to establish and make corrections to traveling path of the vehicles being monitored. However, Sudo fails to explicitly state that it generates and issue tickets or permissions for the vehicles being monitored.
Kageyama teaches a similar vehicle monitoring system specifically construction vehicles, establishes that it is known to generate and issue permissions to the vehicles to help monitor them and ensure that they do not collide.
It would have been obvious to one of ordinary skill in the art to include in the construction vehicle monitoring system of Sudo and Herman the ability to generate and transmit permissions to the vehicles as taught by Kageyama since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Kageyama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction vehicles provided by Sudo and 
As per claim 3, the combination of Sudo and Herman teaches the above-enclosed invention; however Sudo does not explicitly disclose the one or more processors are further configured to issue a ticket (examples of a ticket provided by the applicant on Page 10, line 23 through Page 11, line 2, these examples provide cases of providing permission in the form of a password or access code) associated with the construction site, wherein the one or more processors issue, via the communication unit, a ticket for a work machine which is a ticket acquired by a communication terminal included in the work machine or a ticket for a manager which is a ticket acquired by a communication terminal used by the manager, and when the one or more processors determine that the transport vehicle is located within the notification area, the one or more processors output, via the communication unit, an indication that the transport vehicle is located within the notification area to the communication terminal that has acquired the ticket for a work machine or the ticket for a manager.
Kageyama, which like Sudo talks about managing construction vehicles, teaches it is known for one or more processors are further configured to issue a ticket (examples of a ticket provided by the applicant on Page 10, line 23 through Page 11, line 2, these examples provide cases of providing permission in the form of a password or access code) associated with the construction site, wherein the one or more processors issue, 
Sudo discloses a construction vehicle management system, which tracks the location of the transport vehicle or dump truck as well as the location of the loader vehicles. The system determines when the dump truck is in a loading location and when the vehicle is in an unloading location and uses this information to establish and make corrections to traveling path of the vehicles being monitored. However, Sudo fails to 
Kageyama teaches a similar vehicle monitoring system specifically construction vehicles, establishes that it is known to generate and issue permissions to the vehicles to help monitor them and ensure that they do not collide.
It would have been obvious to one of ordinary skill in the art to include in the construction vehicle monitoring system of Sudo and Herman the ability to generate and transmit permissions to the vehicles as taught by Kageyama since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Kageyama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction vehicles provided by Sudo and Herman, with using permissions and assigning them to vehicles as taught by Kageyama, for the purposes of avoiding collisions and improving efficiency. Since Sudo already talks about tracking and monitoring the same vehicles it would have been obvious to provide permissions as done in Kageyama to improve efficiency and avoid collisions.
As per claim 12, the combination of Sudo, Herman and Kageyama teaches the above-enclosed invention; Sudo further discloses a site information storage unit that is configured to store a work place at a construction site (Col. 8, lines 18-36; which describes receiving the position data and using it to determine the travel path. Col. 12, 
	wherein the one or more processors are further configured to receive an input of a change in the work place at the construction site (Col. 8, lines 18-36; which describes receiving the position data and using it to determine the travel path, this includes changing the loading position and updating the course based on this information); and 
to output, via the communication unit, the change in the work place to a communication terminal included in the transport vehicle upon receiving the input of the change in the work place (Col. 8, lines 18-36; which describes receiving the position data and using it to determine the travel path, this includes changing the loading position and updating the course based on this information. The course information is output to the dump truck which receives the new course information and travels accordingly).
As per claim 13, the combination of Sudo, Herman and Kageyama teaches the above-enclosed invention; Sudo further discloses a site information storage unit that is configured to store a work place at a construction site (Col. 8, lines 18-36; which describes receiving the position data and using it to determine the travel path. Col. 12, lines 22-67; discloses that the course information is stored in the system so a path including loading and unloading can be determined and issued to the vehicles. Col. 8, lines 37-52; discloses that the storage system stores and rewrites course information);
	wherein the one or more processors are further configured to receive an input of a change in the work place at the construction site (Col. 8, lines 18-36; which describes 
to output, via the communication unit, the change in the work place to a communication terminal included in the transport vehicle upon receiving the input of the change in the work place (Col. 8, lines 18-36; which describes receiving the position data and using it to determine the travel path, this includes changing the loading position and updating the course based on this information. The course information is output to the dump truck which receives the new course information and travels accordingly).
As per claim 15, the combination of Sudo, Herman and Kageyama teaches the above-enclosed invention; Sudo further discloses a site information storage unit that is configured to store a work place at a construction site (Col. 8, lines 18-36; which describes receiving the position data and using it to determine the travel path. Col. 12, lines 22-67; discloses that the course information is stored in the system so a path including loading and unloading can be determined and issued to the vehicles. Col. 8, lines 37-52; discloses that the storage system stores and rewrites course information); 
	wherein the one or more processors are further configured to receive an input of change in the work place at the construction site (Col. 8, lines 18-36; which describes receiving the position data and using it to determine the travel path, this includes changing the loading position and updating the course based on this information); and
to output, via the communication unit, the change in the work place to a communication terminal included in the transport vehicle upon receiving the input of the change in the work place (Col. 8, lines 18-36; which describes receiving the position 
As per claim 16, the combination of Sudo, Herman and Kageyama teaches the above-enclosed invention; Sudo further discloses a site information storage unit that is configured to store a work place at a construction site (Col. 8, lines 18-36; which describes receiving the position data and using it to determine the travel path. Col. 12, lines 22-67; discloses that the course information is stored in the system so a path including loading and unloading can be determined and issued to the vehicles. Col. 8, lines 37-52; discloses that the storage system stores and rewrites course information);
	wherein the one or more processors are further configured to receive an input of a change in the work place at the construction site (Col. 8, lines 18-36; which describes receiving the position data and using it to determine the travel path, this includes changing the loading position and updating the course based on this information); and 
to output, via the communication unit, the change in the work place to a communication terminal included in the transport vehicle upon receiving the input of the change in the work place (Col. 8, lines 18-36; which describes receiving the position data and using it to determine the travel path, this includes changing the loading position and updating the course based on this information. The course information is output to the dump truck which receives the new course information and travels accordingly).
As per claim 17, the combination of Sudo and Herman teaches the above-enclosed invention; however Sudo does not explicitly disclose wherein the ticket is issued so as to be associated with the same construction site.
Kageyama which like Sudo talks about managing construction vehicles, teaches it is known for the ticket is issued so as to be associated with the same construction site (Col. 10, lines 42-49; teaches that like Sudo it is known to track the vehicle location using GPS. Col. 23, lines 14-30 and Col. 24, lines 3-65; teach the process where ticket issuance unit or permissions unit provides permissions to each vehicle as it travels along a path. These permissions are for a specific sector in the path to ensure that the vehicle has permission to enter and avoid collisions by not granting permissions until the previous vehicle has exited the sector. Each sector is associated with the construction site as they are part of the path through the same construction site. The system determines the vehicle position as well as if they have permission to enter the sector before it is allowed to pass. Since Sudo already talks about tracking and monitoring the same vehicles it would have been obvious to provide permissions as done in Kageyama to improve efficiency and avoid collisions).
Sudo discloses a construction vehicle management system, which tracks the location of the transport vehicle or dump truck as well as the location of the loader vehicles. The system determines when the dump truck is in a loading location and when the vehicle is in an unloading location and uses this information to establish and make corrections to traveling path of the vehicles being monitored. However, Sudo fails to explicitly state that it generates and issue tickets or permissions for the vehicles being monitored.

It would have been obvious to one of ordinary skill in the art to include in the construction vehicle monitoring system of Sudo and Herman the ability to generate and transmit permissions to the vehicles as taught by Kageyama since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Kageyama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction vehicles provided by Sudo and Herman, with using permissions and assigning them to vehicles as taught by Kageyama, for the purposes of avoiding collisions and improving efficiency. Since Sudo already talks about tracking and monitoring the same vehicles it would have been obvious to provide permissions as done in Kageyama to improve efficiency and avoid collisions.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al. (US 6,044,312 A) hereafter Sudo, in view of Herman et al. (US 2013/0332008 A1) hereafter Herman, further in view of Lipman (US 2011/0078074 A1) hereafter Lipman, further in view of Greer et al. (US 2004/0117361 A1) hereafter Greer.
As per claim 19, the combination of Sudo and Herman teaches the above-enclosed invention; however Sudo does not explicitly disclose wherein the one or more processors are further configured to: receive, via the communication unit, an input of information on a construction including a site identifier and a type of work, and of a ticket issuance request including a number of tickets and an expiration date, from a user; generate a ticket code and issue, via the communication unit, the ticket code to the user; receive, via the communication unit, a ticket code and a number of terminal identifiers for a transport vehicle, work machine or manager; and register the terminal identifiers as part of group associated with the ticket code if the number of terminal identifiers is smaller than the number of tickets for the ticket code.
Lipman, which talks about construction sites like Sudo, teaches wherein the one or more processors are further configured to: receive, via the communication unit, an input of information on a construction including a site identifier, and of a ticket issuance request including a number of tickets and an expiration date, from a user; generate a ticket code and issue, via the communication unit, the ticket code to the user; receive, via the communication unit, a ticket code and a number of terminal identifiers for a transport vehicle, work machine or manager; and register the terminal identifiers as part of group associated with the ticket code if the number of terminal identifiers is smaller than the number of tickets for the ticket code (Page 3, paragraphs [0044] and [0045], Page 4, paragraph [0047], Page 5, paragraphs [0056] and [0059], Page 8, paragraph [0093], Page 9, paragraph [0103], Page 11, paragraph [0123], Page 13, paragraph [0142] and Page 18, paragraph [0171]; teaches that it is known to receive information on a specific construction site, tickets or permissions for each user. This is done for 
Sudo discloses a construction vehicle management system, which tracks the location of the transport vehicle or dump truck as well as the location of the loader vehicles. The system determines when the dump truck is in a loading location and when the vehicle is in an unloading location and uses this information to establish and make corrections to traveling path of the vehicles being monitored. However, Sudo fails to explicitly state that it generates and issue tickets or permissions for the vehicles or equipment being monitored.
Lipman teaches a similar equipment monitoring system specifically construction vehicles, establishes that it is known to generate and issue permissions to the vehicles to help monitor them and ensure both safety and compliance.

Therefore, from this teaching of Lipman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction vehicles provided by Sudo and Herman, with the ability to control permissions to the construction site with permission roles and identifier assignments as taught by Lipman, for the purposes of security and compliance as shown in Lipman. 
While the combination of Sudo and Lipman teaches various pieces of information being recorded for the purposes of security and compliance it is not explicit that the information contains type of work.
Greer, which like the combination of Sudo, Herman and Lipman talks about construction projects, teaches it is known to record information similar to Lipman and for that information to contain type of work (Page 11, paragraph [0201]; teaches that along with the physical location it is known to record the type of work and the definition of work. This is done to determine what rules apply. Since the purpose of Lipman is to track compliance for safety and rules it would have been obvious to record and track the type of work to ensure it is complied with).

The Greer reference establishes that it is known to record the type of work to ensure compliance with specific rules for the type of work.
It would have been obvious to one of ordinary skill in the art to include in the construction vehicle monitoring system of Sudo, Herman and Lipman the ability to record type of work as taught by Greer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Greer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction vehicles provided by Sudo, Herman and Lipman, with the ability to track the type of work as taught by Greer, for the purposes of compliance with a specific definition of work. Since the purpose of Lipman is to track .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al. (US 6,044,312 A) hereafter Sudo, in view of Herman et al. (US 2013/0332008 A1) hereafter Herman, further in view of Gits et al. (US 2013/0165151 A1) hereafter Gits.
As per claim 21, the combination of Sudo and Herman teaches the above-enclosed invention; however while establishing that the beacons are wireless it is not explicit wherein the notification area comprises a communication coverage of an access point of a wireless LAN, and the approach notification is outputted when a communication terminal of the transport vehicle becomes communicable with the access point.
Gits, which like Herman talks about using wireless beacons to track objects, teaches it is known for the notification area to comprise a communication coverage of an access point of a wireless LAN, and the approach notification is outputted when a communication terminal of the object becomes communicable with the access point (Figure 1, Page 1, paragraph [0012], Page 3, paragraph [0024], Page 6, paragraphs [0053] and [0054]; teaches it is known like Herman to set up wireless beacons to determine the location of a device or object. Gits establishes that as the user approaches the system has a set range. When the object is within range a communication is sent. While Herman establishes the use of network switches or routers, it is not explicit that the communication coverage is from an access point of a 
Sudo discloses a construction vehicle management system, which tracks the location of the transport vehicle or dump truck as well as the location of the loader vehicles. The system determines when the dump truck is in a loading location and when the vehicle is in an unloading location and uses this information to establish and make corrections to traveling path of the vehicles being monitored. Herman teaches tracking transport vehicles and detecting when they are approaching a loading or unloading area. Herman teaches using wireless beacons to make the determination that a vehicle is approaching a particular area.
The sole difference between the combination of Sudo and Herman is that the combination does not disclose the type of wireless communication used explicitly that the notification area comprises a communication coverage of an access point of a wireless LAN.
The Gits reference establishes that it is known to determine when an object enters a defined space similar to what is shown in Herman and that it is known to use 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the wireless beacons shown in the combination of Sudo and Herman with the use of access points of a wireless LAN.
Thus, the simple substitution of one known element for another producing a predictable results renders the claim obvious.
Therefore, from this teaching of Gits, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring construction vehicles provided by Sudo and Herman, with using wireless access points on a wireless LAN to determine when an object is within range as taught by Gits for the purposes using known techniques to monitor and track objects. Since Herman already teaches the use of wireless communications it would have been obvious to use a pervasive technology such as Wireless LAN access points as shown explicitly in Gits.






Response to Arguments
Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on page 8 regarding the 112 rejections, the Examiner has removed the rejection for claim 17 in light of the applicant’s amendment. 
In response to the applicant’s arguments on pages 8-10 regarding the 101 rejections specifically that, “As reflected in amended claim 1, a construction management device is provided which can determine when a transport vehicle is approaching a loading place or unloading place in a construction site according to specified notification area(s) for a construction side, and can inform a work machine or manager of the approaching transport vehicle. Such a configuration provides technical and practical improvements to the field of construction management and their management systems by facilitating coordination of construction machines, such as a transport vehicle (e.g., dump truck) and a work machine (e.g., a loader, hydraulic excavator or a bulldozer), on a work site. By receiving approach notification of a transport vehicle, an operator of the work machine can for example obtain a timing at which preparation for loading or unloading the earth and sand is to be performed”
	“Accordingly, it is respectfully submitted that the amend claim I is not directed to an abstract idea, or in the alternative is believed to be integrated into a practical application or substantially more than the abstract idea. Thus, amended claim I and their dependent claims are believed to be patent eligible. For similar reasons, amended claims 7 and 9 and their dependent claims are believed to be patent eligible.”

	The Examiner respectfully disagrees.
	While the applicant has amended the claims to now recite that the notification area detects when a vehicle is approaching this is still merely data gathering. As highlighted by the applicant “By receiving approach notification of a transport vehicle, an operator of the work machine can for example obtain a timing at which preparation for loading or unloading the earth and sand is to be performed” the operator still receives the information. Thus it is still merely sending and receiving information. 
	Further the new dependent claims establish that this is using Wi-Fi Access points connected to a Wireless LAN to determine when a vehicle is approaching an area. The newly cited reference Gits establishes that this type of technique and use of Wi-Fi Access Points is considered pervasive in the industry at the time of the invention and considered to be used in various venues and as such still just a generic use of known technology for its intended purpose of transferring information. As such this is not considered to be integrated into a practical application but rather a known use of generic technology. 

In response to the applicant’s arguments on pages 10-14 regarding the art rejections specifically that, “As reflected in amended claim 1, the processor is configured to specify a notification area at a construction site for identifying when a transport vehicle is approaching a loading place at which work of loading onto the transport vehicle is performed or an unloading place at which work of unloading from the transport vehicle is performed. The processor further outputs, via the communication unit, an approach notification of the transport vehicle indicating that the transport vehicle is approaching the loading place or unloading place to a communication terminal included in a work machine working in cooperation with the transport vehicle or a communication terminal used by a manager associated with the construction site when the transport vehicle is determined to be located within the notification area. Accordingly, the configuration of claim I is able to inform a work machine of an approaching transport vehicle so the operator of the work machine can 
“On the contrary, Sudo is directed to a method and an apparatus for automatically preparing travel-course data for an unmanned dump truck in front of and behind a loading position. In Sudo, the system can include an unmanned dump truck with an automatic travel controller 6, a loader with a loader controller 13, and a monitor station with a monitor controller 23, as shown in Fig. I (reproduced below).”
[Figure 1 of Sudo]
“The monitor controller 23 can transmit and receive system control signal and travel condition monitor information of the unmanned dump truck T to and from the automatic travel controller 6 of the unmanned dump truck T through the first radio device 21. In addition, the monitor controller 23 can receive the current position of the loader L from the loader controller 13 through the second radio device 22. An automatic guiding mode switch 25 can select, when the unmanned dump truck T travels to the loading position, whether or not the unmanned dump truck T automatically travels along the travel course stored in the course data storage device 1. When the automatic guiding mode is selected, an automatic guiding mode signal is inputted to the monitor controller 23.”	“Sudo also discloses a configuration in which when the loader (e.g., a work machine) changes the loading position, a new loading position is obtained by measurement or calculation, the traveling course data is calculated based on the new loading position data and the predetermined traveling pattern, and the unmanned dump truck (e.g., transport vehicle) course data stored in the course data storage device is 
“However, the monitor station (or its controller 13) in Sudo does not appear to determine whether a transport vehicle (e.g., the dump truck) is "approaching" a loading or unloading place by determining whether transport vehicle is within a notification area. Furthermore, the Office Action on page 31 appears to have mischaracterized the teachings of Sudo by alleging that "Col. 8, line 37- 52, Col. 9, lines 11-35 and Col. 10, lines 13-24; discloses that the travel course is updated when the dump truck reaches a loading position." As explained above, in Sudo, the travel course for the unmanned dump truck (e.g. transport vehicle) is updated when the loader (e.g., a work machine) changes the loading position (see e.g., Fig. 4 and accompanying description)”
“Accordingly, Sudo, as relied upon in the Office Action, does not appear to disclose or suggest at least that the processor(s) are configured to (1) specify a notification area at a construction site for identifying when a transport vehicle is approaching a loading place at which work of loading onto the transport vehicle is performed or an unloading place at which work of unloading from the transport vehicle is performed, (2) determine whether or not the acquired information of the transport vehicle is located within the notification area, and (3) output, via the communication unit, an approach notification of the transport vehicle indicating that the transport vehicle is approaching the loading place or unloading place to a communication terminal included in a work machine working in cooperation with the transport vehicle or a communication terminal used by a manager associated with the construction site when the transport 1.”
“For at least these reasons, amended claim 1 and its dependent claims are not anticipated by Sudo, and are distinguishable over the cited references. For similar reasons, amended claims 7 and 9 and their dependent claims are also not anticipated by Sudo, and are distinguishable over the cited references.”
“Furthermore, new dependent claim 20, which depends from claim 1, further recites that the notification area comprises an area within a predetermined notification distance from the loading place or the unloading place. New dependent claim 21, which depends from claim 1, further recites that the notification area comprises a communication coverage of an access point of a wireless LAN, and the approach notification is outputted when a communication terminal of the transport vehicle becomes communicable with the access point. It is respectfully submitted that the cited references, individually or in combination, also do not disclose or suggest the additional features as recited in new claims 20 and 21.”
The Examiner respectfully disagrees.
As noted in the rejection above Sudo does track the vehicle locations and uses this to make decisions about loading and unloading the vehicle. As for the concept of detecting a vehicle approach this is not explicit in Sudo but the newly cited reference Herman establishes that this type of movement and location detection are known in the prior art. Specifically Herman establishes it is known to have a beacon or series of beacons to determine when a vehicle is approaching a loading or unloading area. As per claim 21 the Examiner has provided that Gits reference which establishes the use of 
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Sudo, and, where appropriate, in further view of Kageyama, Greer and Lipman.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097.  The examiner can normally be reached on Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	3/19/2021